Title: From Thomas Jefferson to William Lewis, 18 March 1781
From: Jefferson, Thomas
To: Lewis, William



Sir
Richmd March 18 1781

I have written to Capt. Mitchell about having the Vessels and property valued. I hope you will be able to find judicious persons convenient, to do it. Being unacquainted in the neighborhood of Hoods, I am unable to point them out. I have also inclosed him an order for a hogshead of Spirits out of a vessel which left this place yesterday. I took for granted Mr. Brown had provided in the most effectual manner that you should not want provisions. I will immediately see that he supplies you and replaces any you may have used of your own stock. I shall also give orders as to the military stores wanted. The account of the taking St. Eustatia is now confirmed. We learn that Great Britain declared War against the Dutch States on the 3d of Jany: and that Adml. Rodney took possesion of St. Eustatia on the 6th of Feby. and detatched a squadron to seize on Curacoa, only one of 45 American vessels escaped from St. Eustatia, which first brought the Account to Carolina, and a  subsequent vessel from St. Croix confirms it. My information of the arrival of the Marquis was premature.
I am Sir Your very huml. Servt.,

Th: Jefferson

